Judgment, Supreme Court, Bronx County (Elbert C. Hinkson, J.), rendered April 10, 1987, convicting defendant, after a plea of guilty that followed denial of his motion to suppress, of criminal possession of a weapon in the third degree (Penal Law § 265.02) and sentencing him, as a second felony offender, to an indeterminate prison term of from 2Vz to 5 years, unanimously affirmed.
At the suppression hearing, the arresting officer testified that his attention was first drawn to defendant because he wore unusual clothing as he walked on an otherwise deserted block. Without any prompting from the police officers, defendant crossed the headlights of the officers’ marked patrol car and, as he did so, revealed the outline of a gun in the pocket of his "tight” pants.
Upon examination of the record, we are unable to conclude that the arresting officer’s testimony was incredible as a matter of law, tailored to overcome constitutional objections, or otherwise requires that we disturb the hearing court’s evaluation of the arresting officer’s credibility. (See, People v Stroman, 83 AD2d 370, 372-373.) Concur—Murphy, P. J., Asch, Kassal and Rosenberger, JJ.